Hill, J.
(After stating the foregoing facts.) When the case was formerly here it was held, in effect, that the certificate of preferred stock held by the intervenors, and which was the foundation of their intervention, was not a debt but was a certificate of preferred stock, and upon that basis they were not entitled to a lien on the assets of the insolvent corporation superior to the liens of general creditors. When the case was returned to the trial court, and before judgment was entered upon the remittitur, the plaintiffs in error amended their petition by alleging that the defendants in error, being creditors of the insolvent corporation, were estopped from denying that the certificate of stock was not in fact an evidence of debt, because, at the time the certificate of stock was issued to the plaintiffs in error, all of the creditors made their debts with said Jefferson Cotton Mills with the knowledge and understanding that the legal effect, force, and meaning of the said certificate of stock was that it evidenced a debt in favor of the intervenors against that corporation for said sum, and was a lien on all of its property to secure said sum of money, and superior to the claims and demands and liens that might then or thereafter exist in favor *165of any creditors or other persons. But the fact that the bank, at the time of extending credit, had notice of the contract between the church and the Jefferson Cotton Mills, which this court held could not be reformed, did not make the bank’s judgment lien subservient to any supposed equity arising out of that contract in favor of the church, nor would it estop the bank from asserting, as a creditor, its superior lien over the church’s supposed lien as a creditor of such corporation. All the issues which are made in the present record were substantially made and decided when the case was formerly here; and the amendment t.o the intervention of the plaintiffs in error did not set up anything new, but only elaborated the questions which were raised on the former trial. This being true, and under the ruling of this court when the case was here on a former occasion, the trial court did not err in refusing to recommit it to the auditor, and in overruling the exceptions of law and fact to the auditor’s report, and in entering up a final judgment accordingly.

Judgment affirmed.


All the Justices concur.